PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied. See Kokal v. State, 901 So.2d 766, 777 (Fla.2005) (“We have repeatedly held that claims of ineffective assistance of postcon-viction counsel are not cognizable.”). Although an initial brief was not timely filed in petitioner’s postconviction appeal, this court independently reviewed the merits of the claims when we denied relief in Bagley v. State, 51 So.3d 467 (Fla. 1st DCA 2010).
BENTON, C.J., ROWE and MAKAR, JJ., concur.